Case 1:19-cr-00090-DMT Document 15 Filed 09/06/19 Page 1of1

oon, o™
Case 1:19-cr-O009U-DLH *SEALED* Document4 Filed bw/06/19 Page 1 of 2

Local AO 442 (Rev. 10/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT rep RECEVED
DISTRICT OF NORTH DAKOTA ES MARSHALS

JUN 06 29%9

 

 

United States of America DISTRICT OF NORTH DAKOTA
v. )
Mario R. Garmoo ‘Case No. 1:19-cr-090
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Mario R. Garmoo ,

who is accused of an offense or violation based on the following document filed with the court:

 

Indictment C1 Superseding Indictment C1 Information C1 Superseding Information © Complaint
1 Probation Violation Petition (1 Supervised Release Violation Petition Violation Notice O Order of the Court

This offense is briefly described as follows:

Conspiracy to Distribute and Possess with Intent to Distribute Oxycodone
Possession with Intent to Distribute Oxycodone
Aiding and Abeiting

 

06/06/2019 /s/ Anja Miller

Date:

 

Issuing officer's signature

Anja Miller, Deputy Clerk

Printed name and title

City and state: Bismarck, ND

 

Return

 

 

 

 

 

This AA Se received on (daie la: | HA , and the person was arrested on (date) G SC IF

at (city and state)

Wen D
pa: AlbliQ. felon sbr

Arresting officer’s Sinai e

Laure M Boll DUusSM

Printed name and tille

 

 

 
